Citation Nr: 1525824	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right leg.  


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to April 1960. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2014 and December 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the AOJ is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Additional disability of the right leg was not caused or aggravated by VA surgical treatment.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for disability of the right leg have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2011 letter, the Veteran was informed of the evidence needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claim in the February 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  Pursuant to the Board's March 2014 remand instruction, additional VA outpatient treatment records including treatment records following the December 2008 surgery and updated treatment records from September 2011 have been obtained an associated with the claims file.

In addition, the Veteran was afforded VA examination in June 2014 and an addendum opinion in January 2015 regarding whether the Veteran has additional right leg disability as a result of a December 2008 right common femoral endarterectomy and femoral-popliteal bypass, as instructed in the Board's remands. The examiner provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.
	
For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.

II.  Law and Analysis

Compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected. Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability due to VA medical care, VA compares the veteran's condition immediately before the beginning of the relevant care or treatment to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and has additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). The proximate cause of disability is the action or event that directly caused the death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

The Veteran contends that he has additional disability as a result of VA surgical treatment for vascular bypass and removal of plaque in the groin area (femoral artery) in December 2008.  In various written statements, he noted that he had a severe infection at the surgical site.  After the infection was brought under control, he underwent ultrasound in February 2009, which revealed "turbulent blood flow."  He reported that no one at the VA Medical Center (VAMC) followed up with him on these findings, and he set up an appointment with a private vascular surgeon.  That provider continued to monitor the turbulence problem, and after a few ultrasounds, scheduled the Veteran for surgery to clean out the artery local to the surgery in February 2010.  The Veteran indicated that he was told that there was a strong possibility of a need for further surgery to correct the problem if the turbulence returned.  The Veteran expressed his belief that he was disappointed with the results of his VA surgery and the resulting infection, as well as the lack of follow-up care.

VA treatment records reflect that the Veteran underwent right common femoral endarterectomy and femoral to above-the-knee popliteal bypass in December 2008. At the time of surgery, he had a history of diabetes mellitus, hypertension and dyslipidemia and a heavy prior tobacco use, with long-standing problems with bilateral calf pain.  He suffered from significant right calf claudication on walking 40 yards.  His informed consent prior to the surgical procedure is of record.

Surgical records note an uncomplicated right common femoral endarterectomy to above-the-knee femoral-to-popliteal bypass.  He was discharged to home after 6 days in a stable condition and instructed on wound care.

Approximately 10 days later, he presented with wound dehiscence and erythema.  He reported that his foot felt fine with no claudication or pain on rest.  He was assessed with wound infection/cellulitis/dehiscence and treated with IV antibiotics and careful wound care, and subsequently discharged for at-home wound care.

Later in January 2009, it was noted that the Veteran was doing well, status post bypass, complicated by wound infection.  He reportedly fell several weeks ago and had burning pretibial pain, especially at night.  Objectively, it was noted that the wound was clean and neatly closed.  He had palpable pedal pulses.  There were no sensory deficits except near the wound.  A graft ultrasound in a few weeks was recommended.

Private treatment records from the Connecticut Vascular Center reflect that the Veteran sought treatment there in March 2009.  In July 2009, it was noted that the Veteran seemed to be doing fairly well and had no pain in his leg with walking.  He only occasionally was tired with walking up hill or the stairs.  He underwent arterial ultrasound for graft surveillance of the right leg in July 2009.  An ultrasound revealed a patent graft with biphasic flow.  There was a moderate to stenosis of the graft in its upper third.

In January 2010, the Veteran reported increased discomfort in the right leg when he walked fairly short distances.  He underwent angioplasty of a right femoral-popliteal bypass graft to relieve a mid-graft stenosis in February 2010.  

A February 2010 VA treatment report notes that the Veteran saw an outside peripheral vascular surgeon since he did not have a follow-up with the VA peripheral vascular surgeon or was not told of ultrasound results.  He reported that he had pain but felt better now.

On VA examination in May 2014, the examiner noted that the Veteran denied residual disability from the right common femoral endarterectomy and femoral-to-above-the-knee bypass in December 2008 or the subsequent right graft angioplasty to relieve a mid-graft stenosis in 2010.  The Veteran expressed that he wished to state for the record that he believed he deserved more timely treatment from the VA vascular surgeons when the "turbulent flow" was discovered.  Otherwise, he denied any negative residual effect from the surgery in 2008.  He denied right lower extremity pain and stated that the pulses in the right lower extremity were "very strong."

After physical examination, the examiner noted a diagnosis of peripheral vascular disease of the right leg.  He opined that the additional disability (i.e., the need for angioplasty due to graph stenosis) was proximately caused by an event that was reasonably foreseeable.  Graph stenosis and occlusion are well established surgical risks and the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedure.

In a January 2015 opinion, a VA physician indicated that he reviewed the Veteran's VA and private treatment records.  He opined that it is unlikely that the Veteran incurred additional disability to his right leg as a result of the surgery performed in 2008. While he did incur a post-operative wound infection, this resolved without significant residual problems, and his circulation was vastly improved, by procedure.

He further noted that the original problem, narrowing of the femoral artery, was due to atherosclerosis, and the atherosclerosis was more likely than not related to Veteran's life style of tobacco abuse, although this was discontinued prior to the surgery. 

The Veteran had percutaneous treatment of recurrent narrowing privately in 2010. Until that point, the reviewing physician found no indication the graft was not functional.  If there was later recurrence or new narrowing, he found that it was more likely due to natural progression of the underlying disease than it was to complication of the 2008 surgery which functioned well for several years. Ultrasound studies that showed turbulence reflected the underlying disease, and did not indicate necessarily problems with the original graft. 

He further noted that, had the Veteran not had the original procedure which relieved his vascular obstruction, he might have far more problems with his leg, including the loss of his leg.

In sum, there is no evidence of additional disability stemming from the VA surgical treatment for right common femoral endarterectomy and femoral to above-the-knee popliteal bypass in December 2008.  As indicated by both the May 2014 VA examiner and January 2015 reviewing physician, the Veteran does not have residual disability related to the procedure.  While the surgical wound was infected, this condition resolved without any apparent residual.  

The Board accepts the opinion of the January 2015 VA physician as probative evidence on the question of whether the Veteran has additional, residual disability resulting from the VA surgery, as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the physician's expertise and a review of the pertinent records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). There is no contrary opinion of record, and Veteran has not identified or even referred to the existence of any other medical opinion that, in fact, supports the claim for compensation under 38 U.S.C.A. § 1151.

The Board acknowledges the opinion of the May 2014 examiner to the extent that it suggests that the need for additional private surgery in 2010 constituted a potential "additional disability" related to the 2008 VA surgical treatment. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the January 2015 reviewing physician opined that the need for further surgery was not due to additional disability, but was more likely due to natural progression of the underlying disease than it was to complication of the 2008 surgery, which functioned well for several years.  He noted that the ultrasound studies that showed turbulence reflected the underlying disease, and did not indicate necessarily problems with the original graft. The Board finds this opinion with fully-stated rationale more probative than the May 2014 VA examiner's opinion that the follow-up surgery was a foreseeable consequence of the December 2008 VA surgery, given that the examiner did not provide any rationale for this conclusion.

In sum, the most probative opinion is against the finding of additional disability stemming from the VA surgical treatment for right common femoral endarterectomy and femoral to above-the-knee popliteal bypass in December 2008

The Board acknowledges the Veteran's lay-impressions as to the shortcomings of his care in light of what he perceived to be lack of responsiveness.  The Board also concedes that the Veteran is competent to testify regarding such observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, his lay statements fail to establish additional disability as a result of the December 2008 surgical procedure.  In fact, the Veteran reported good surgical results on VA examination, and while the surgical wound was clearly infected after surgery, the infection apparently resolved and no residuals related to the infection have been demonstrated.  

The preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability due to a December 2008 surgery performed by VA.  See 38 U.S.C.A. § 1151; 38 C.F.R. 3.361.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.

As the preponderance of the evidence indicates that the Veteran does not experience additional disability due to VA surgical treatment afforded him in December 2008, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, the claim is denied.








ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right leg is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


